Citation Nr: 0725667	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a respiratory condition 
and asbestosis, to include as secondary to in-service 
asbestos exposure.  

2.  Entitlement to service connection for sterility, to 
include as secondary to in-service radiation exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for COPD, claimed as a respiratory condition and asbestosis, 
to include as secondary to in-service asbestos exposure; and 
denied entitlement to service connection for sterility, to 
include as due to in-service radiation exposure.  


FINDING OF FACT

In handwritten correspondence received at the Board in August 
2007, the veteran requested to withdraw his appeal.


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issues of 
entitlement to service connection for COPD, claimed as a 
respiratory disorder and asbestosis, to include as secondary 
to in-service asbestos exposure; and sterility, to include as 
due to in-service radiation exposure.  38 U.S.C.A. §§ 
7105(a), 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a September 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
COPD, claimed as a respiratory disorder and asbestosis, to 
include as secondary to in-service asbestos exposure; and 
sterility, to include as due to in-service radiation 
exposure.  The veteran submitted a notice of disagreement 
(NOD) with that determination in October 2004.  The RO issued 
a statement of the case in February 2005, and the veteran 
perfected his appeal by submitting a VA Form 9, Appeal to 
Board of Veterans' Appeals, in February 2005.  As such, the 
appeal was certified to the Board for consideration.

In August 2007, the veteran submitted handwritten 
correspondence to the Board specifically requesting to 
withdraw his appeal.  Thus, in effect, the veteran withdrew 
his substantive appeal pursuant to 38 C.F.R. § 20.204(b).

Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the 
absence of any justiciable question, the appeal must be 
dismissed.



ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a respiratory condition 
and asbestosis, to include as secondary to in-service 
asbestos exposure, is dismissed.  

Entitlement to service connection for sterility, to include 
as secondary to in-service radiation exposure, is dismissed.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


